— Judgment of resentence, Supreme Court, New York County (Edward J. McLaughlin, J), rendered September 23, 2008, resentencing defendant to a term of five years with five years’ postrelease supervision (PRS), unanimously affirmed.
After defendant completed his prison sentence and began serving a term of PRS that was improperly imposed in the *426absence of an oral pronouncement at sentencing, the court conducted a resentencing proceeding (see Correction Law § 601: d) and properly imposed PRS. We reject defendant’s double jeopardy argument, as well as his other challenges to the resentencing (see People v Hernandez, 59 AD3d 180 [2009]). Concur—Tom, J.P., Moskowitz, Renwick and Freedman, JJ.